Exhibit 10.1

 

EXECUTION VERSION

 

 

 

BEMIS COMPANY, INC.

 

Issuer

 

TO

 

U.S. BANK NATIONAL ASSOCIATION

 

Trustee

 

--------------------------------------------------------------------------------

 

Supplemental Indenture

 

Dated as of June 13, 2019

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

ARTICLE ONE DEFINITIONS

4

 

 

 

ARTICLE TWO AMENDMENTS TO THE INDENTURE

4

 

 

 

SECTION 201.

AMENDMENTS TO SECTION 704 (REPORTS BY COMPANY)

4

SECTION 202.

AMENDMENTS TO SECTION 801 (COMPANY MAY CONSOLIDATE ETC., ONLY ON CERTAIN TERMS)

4

SECTION 203.

AMENDMENTS TO SECTION 802 (SUCCESSOR SUBSTITUTED)

4

SECTION 204.

AMENDMENTS TO SECTION 1004 (EXISTENCE)

4

SECTION 205.

AMENDMENTS TO SECTION 1005 (MAINTENANCE OF PROPERTIES)

5

SECTION 206.

AMENDMENTS TO SECTION 1006 (PAYMENT OF TAXES AND OTHER CLAIMS)

5

SECTION 207.

AMENDMENTS TO SECTION 1007 (RESTRICTION ON SECURED DEBT)

5

SECTION 208.

AMENDMENTS TO SECTION 1008 (RESTRICTION ON SALE AND LEASEBACK TRANSACTIONS)

5

SECTION 209.

AMENDMENTS TO SECTION 1009 (DEFEASANCE OF CERTAIN OBLIGATIONS)

5

SECTION 210.

AMENDMENTS TO CLAUSES (4), (5), (6) AND (7) OF SECTION 501 (EVENTS OF DEFAULT)

5

 

 

 

ARTICLE THREE MISCELLANEOUS

5

 

 

 

SECTION 301.

EFFECTIVENESS

5

SECTION 302.

RATIFICATION

6

SECTION 303.

SUCCESSORS

6

SECTION 304.

SEVERABILITY

6

SECTION 305.

SEVERABILITY

6

SECTION 306.

GOVERNING LAW

6

SECTION 307.

WAIVER OF JURY TRIAL

6

SECTION 308.

THE TRUSTEE

6

 

2

--------------------------------------------------------------------------------



 

SUPPLEMENTAL INDENTURE, dated as of June 13, 2019, between Bemis Company, Inc.,
a corporation organized under the laws of Missouri (the “Issuer”), and U.S. Bank
National Association (formerly known as First Trust National Association), as
Trustee hereunder (the “Trustee”).

 

RECITALS

 

The Issuer and the Trustee have previously executed and delivered that certain
Indenture dated as of June 15, 1995 (the “Indenture”), pursuant to which the
Issuer issued US$400,000,000 aggregate principal amount of its 6.800% senior
notes due August 1, 2019, US$400,000,000 aggregate principal amount of its
4.500% senior notes due October 15, 2021 and US$300,000,000 aggregate principal
amount of its 3.100% senior notes due September 15, 2026 (together, the
“Securities”).

 

Section 902 of the Indenture provides that, subject to certain exceptions, the
Issuer and the Trustee may amend or supplement the Indenture with the consent of
the Holders of at least a majority in aggregate principal amount of the
Securities then outstanding (including, without limitation, consents obtained in
connection with a purchase of, or tender offer or exchange offer for the
Securities).

 

Upon the terms and subject to the conditions set forth in the Offering
Memorandum and Consent Solicitation Statement, dated as of May 8, 2019 (the
“Offering Memorandum and Consent Solicitation Statement”), the Issuer has
offered to exchange (the “Exchange Offers”) any and all outstanding Securities
for: new 6.800% Guaranteed Senior Notes due August 1, 2019, 4.500% Guaranteed
Senior Notes due October 15, 2021, and 3.100% Guaranteed Senior Notes due
September 15, 2026, in each case, to be issued by the Issuer (together, the “New
Notes”). Concurrently with the Exchange Offers, the Issuer has solicited
consents (the “Consent Solicitations” and, together with the Exchange Offers,
the “Exchange Offers and Consent Solicitations”) from certain Holders (“Eligible
Holders”) of the applicable Securities to amend the Indenture in the manner
described in the Offering Memorandum and Consent Solicitation Statement and as
set forth herein (such amendments, the “Proposed Amendments”). Under the
Exchange Offers and Consent Solicitations, an Eligible Holder of Securities may
not deliver a Consent in the applicable Consent Solicitation, with respect to
any Security, without tendering such Security for exchange in the corresponding
Exchange Offer.

 

The Issuer has received consents to the Proposed Amendments from Holders of at
least a majority in aggregate principal amount of the Securities currently
outstanding.

 

The Offering Memorandum and Consent Solicitation Statement provides that while
this Supplemental Indenture shall be effective upon execution and delivery
thereof, it shall become operative only upon consummation of the Exchange
Offers; pursuant to the terms of the Offering Memorandum and Consent
Solicitation Statement, the Issuer’s obligation to accept for exchange, and to
exchange the applicable principal amount of New Notes for, Securities validly
tendered (and not validly withdrawn) in the applicable Exchange Offer is subject
to the satisfaction or waiver of certain conditions, including the consummation
of the Transaction (as defined in the Offering Memorandum and Consent
Solicitation Statement).

 

The Issuer has requested that the Trustee join it in the execution of this
Supplemental Indenture, and, in connection with that request, the Issuer has
provided the Trustee with (i) the resolutions of the board of directors of the
Issuer, authorizing the execution and delivery of this

 

3

--------------------------------------------------------------------------------



 

Supplemental Indenture, (ii) evidence satisfactory to the Trustee of consents to
the other Proposed Amendments from Holders of at least a majority in aggregate
principal amount of the Securities currently outstanding, and (iii) an Officers’
Certificate and an Opinion of Counsel relating to this Supplemental Indenture as
contemplated by the Indenture.

 

All things necessary to make this Supplemental Indenture a valid agreement of
the Issuer and the Trustee and a valid amendment of the Indenture have been
done.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, it is mutually covenanted and agreed, with binding
effect on all parties hereto and all Holders of the Securities, as follows:

 

ARTICLE ONE

 

DEFINITIONS

 

Except as otherwise expressly provided in the preamble and recitals of this
Supplemental Indenture or otherwise clearly required by the context hereof, all
capitalized terms used and not defined in this Supplemental Indenture that are
defined in the Indenture shall have the respective meanings assigned to them in
the Indenture.

 

ARTICLE TWO

 

AMENDMENTS TO THE INDENTURE

 

Section 201.                             Amendments to Section 704 (Reports by
Company).

 

Section 704 of the Indenture is hereby deleted in its entirety and replaced with
the following: “Section 704   [Intentionally Omitted].” Accordingly, all other
references in the Indenture to Section 704 shall cease to have effect.

 

Section 202.                             Amendments to Section 801 (Company
May Consolidate Etc., Only on Certain Terms).

 

Section 801 of the Indenture is hereby deleted in its entirety and replaced with
the following: “Section 801   [Intentionally Omitted].” Accordingly, all other
references in the Indenture to Section 801 shall cease to have effect.

 

Section 203.                             Amendments to Section 802 (Successor
Substituted).

 

Section 802 of the Indenture is hereby deleted in its entirety and replaced with
the following: “Section 802   [Intentionally Omitted].” Accordingly, all other
references in the Indenture to Section 802 shall cease to have effect.

 

Section 204.                             Amendments to Section 1004 (Existence).

 

Section 1004 of the Indenture is hereby deleted in its entirety and replaced
with the following: “Section 1004   [Intentionally Omitted].” Accordingly, all
other references in the Indenture to

 

4

--------------------------------------------------------------------------------



 

Section 1004 shall cease to have effect.

 

Section 205.                             Amendments to Section 1005 (Maintenance
of Properties).

 

Section 1005 of the Indenture is hereby deleted in its entirety and replaced
with the following: “Section 1005   [Intentionally Omitted].” Accordingly, all
other references in the Indenture to Section 1005 shall cease to have effect.

 

Section 206.                             Amendments to Section 1006 (Payment of
Taxes and Other Claims).

 

Section 1006 of the Indenture is hereby deleted in its entirety and replaced
with the following: “Section 1006   [Intentionally Omitted].” Accordingly, all
other references in the Indenture to Section 1006 shall cease to have effect.

 

Section 207.                             Amendments to Section 1007 (Restriction
on Secured Debt).

 

Section 1007 of the Indenture is hereby deleted in its entirety and replaced
with the following: “Section 1007   [Intentionally Omitted].” Accordingly, all
other references in the Indenture to Section 1007 shall cease to have effect.

 

Section 208.                             Amendments to Section 1008 (Restriction
on Sale and Leaseback Transactions).

 

Section 1008 of the Indenture is hereby deleted in its entirety and replaced
with the following: “Section 1008   [Intentionally Omitted].” Accordingly, all
other references in the Indenture to Section 1008 shall cease to have effect.

 

Section 209.                             Amendments to Section 1009 (Defeasance
of Certain Obligations).

 

Section 1009 of the Indenture is hereby deleted in its entirety and replaced
with the following: “Section 1009   [Intentionally Omitted].” Accordingly, all
other references in the Indenture to Section 1009 shall cease to have effect.

 

Section 210.          Amendments to clauses (4), (5), (6) and (7) of Section 501
(Events of Default).

 

Sections 501 (4), (5), (6) and (7) of the Indenture are hereby deleted in their
entirety and replaced with the following: “(4)   [Intentionally Omitted];”,
“(5)   [Intentionally Omitted];”, “(6)   [Intentionally Omitted];” and “(7)  
[Intentionally Omitted];”. Accordingly, all other references in the Indenture to
Sections 501(4), (5), (6) and (7) shall cease to have effect.

 

ARTICLE THREE

 

MISCELLANEOUS

 

Section 301.                             Effectiveness.

 

Notwithstanding that this Supplemental Indenture shall be effective upon the
execution

 

5

--------------------------------------------------------------------------------



 

and delivery thereof by the parties hereto, this Supplemental Indenture shall
become operative only upon the occurrence of all the following: (i) the Issuer’s
acceptance for exchange of all the Securities validly tendered (and not validly
withdrawn) in each Exchange Offer, (ii) the Issuer’s exchange of all of those
accepted Securities for the principal amount of applicable New Notes required
under the terms of the applicable Exchange Offer and (iii) the Issuer’s delivery
of an Officers’ Certificate to the Trustee informing the Trustee of such
acceptance and exchange.

 

Section 302.                             Ratification.

 

The Indenture, as amended by this Supplemental Indenture, is in all respects
hereby ratified and confirmed, and this Supplemental Indenture shall be deemed
part of the Indenture in the manner and to the extent herein and therein
provided.

 

Section 303.                             Successors.

 

All agreements of the Issuer and the Trustee in this Supplemental Indenture
shall bind their respective successors.

 

Section 304.                             Severability.

 

In case any provision in this Supplemental Indenture shall be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

Section 305.                             Severability.

 

This Supplemental Indenture may be executed in any number of counterparts, each
of which so executed shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument.

 

Section 306.                             Governing Law.

 

This Supplemental Indenture shall be governed by and construed in accordance
with the laws of the State of New York.

 

Section 307.                             Waiver of Jury Trial.

 

THE ISSUER AND THE TRUSTEE HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS SUPPLEMENTAL INDENTURE, THE
SECURITIES OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 308.                             The Trustee.

 

The Trustee makes no representation as to the validity or sufficiency of this
Supplemental Indenture. The recitals contained herein shall be taken as the
statements of the Issuer and the Trustee

 

6

--------------------------------------------------------------------------------



 

assumes no responsibility for their correctness, except that the Trustee
confirms receipt of the items stated in the recitals to have been provided to
the Trustee by the Issuer in connection with the Issuer’s request that the
Trustee join in the execution of this Supplemental Indenture.

 

[Signature Pages Follow]

 

7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed in New York, New York as of the day and year first above written.

 

Bemis Company, Inc.

 

 

 

 

 

 

By:

/s/ Andrew Cowper

 

Name: Andrew Cowper

 

Title: Director and Assistant Secretary

 

 

Signature Page to Supplemental Indenture

 

--------------------------------------------------------------------------------



 

U.S. Bank National Association,

 

 

 

as Trustee, Registrar and Paying Agent

 

 

 

 

 

 

By:

/s/ Yvonne Siira

 

Name: Yvonne Siira

 

Title: Vice President

 

 

Signature Page to Supplemental Indenture

 

--------------------------------------------------------------------------------